Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-35, these claims were allowed previous Office action and reasons for allowance of these claims can be found in the preceding Office action.
As to independent claim 19, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an apparatus for coupling a magnetic resonance system for imaging a foot comprising a base and at least one housing wherein the at least one housing is tilted relative to the base, as stated in the claim in association with the remaining claim features.
As to dependent claim 20-36, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Reynolds (US-5,361,764) discloses an apparatus for imaging a foot, the apparatus comprises a housing (14) and a base (18), however, the housing is not tilted relative to the base. Reynolds does not render instant claim 19, or instant independent claim 1, unpatentable.
	Belt (US-6,737,866-B2) discloses an apparatus for imaging a foot, see Fig. 2B, the apparatus includes RF coil (surface coil 50, 60), the coil seems like forming a housing of the foot which is tilted relative to a vertical or horizontal direction. However, if the coils are equated to the housing then the required coils for imaging the foot cannot be found in the reference. Belt does not render instant claim 19, or instant independent claim 1, unpatentable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852